DETAILED ACTION
Claims 1, 6-8, 15-16 & 20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 2-5, 9-14 & 17-19 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. WO2020114266, filed on Nov 11 2019 (EFD on Dec 5 2018).

No Prior Art rejection

Claims 1, 6-8, 15-16 & 20 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination in context of the other limitations, and does not teach:

in response to the match, either: (1) selecting, from the target certificate of debt stored in the blockchain system, a to-be-transferred resource and creditor information of the target certificate of debt to respectively compare with a secondary to-be-transferred resource and secondary creditor information of the target certificate of debt associated with and carried in the first resource transfer request when the resource transfer type associated with the first resource transfer request is used to perform the resource transfer in a generation condition of the target certificate of debt, or (2) selecting a to-be-transferred resource, and an expiration time of the target certificate of debt from the target certificate of debt stored in the blockchain system to respectively compare with a to-be-transferred resource, and a secondary expiration time of the target certificate of debt carried in the first resource transfer request when the resource transfer type associated with the first resource transfer request is used to perform the resource transfer indicated by the expiration time of the target certificate of debt;


The closest prior art of record includes:

Guo (CN 106952094A) provides an electronic bill management method and apparatus that is stored and regulated on the blockchain.

Kim (US 20190102839) provides a method for more easily transferring a bond using virtual currency associated with a bond certificate. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-8, 15-16 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 16 & 20.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A method for operating an electronic device in a blockchain system, the method comprising: receiving a first resource transfer request, the first resource transfer request being used for requesting to perform a resource transfer associated with a target certificate of debt; performing verification of the first resource transfer request according to the target certificate of debt stored in the blockchain system by: determining, according to a feature value carried in the first resource transfer request, a certificate of debt corresponding to the feature value as the target certificate of debt from the blockchain system; selecting, from the target certificate of debt stored in the blockchain system and according to a resource transfer type associated with the first resource transfer request, transfer-in and transfer-out asset amount information in the blockchain system corresponding to the resource transfer type; comparing the transfer-in and transfer-out asset amount information of the target certificate of the debt stored in the blockchain system with secondary transfer-in and transfer-out asset amount information associated with and carried in the first resource transfer request to determine a match; in response to the match, either: (1) selecting, from the target certificate of debt stored in the blockchain system, a to-be-transferred resource and creditor information of the target certificate of debt to respectively compare with a secondary to-be-transferred resource and secondary creditor information of the target certificate of debt associated with and carried in the first resource transfer request when the resource transfer type associated with the first resource transfer request is used to perform the resource transfer in a generation condition of the target certificate of debt, or (2) selecting a to-be-transferred resource, and an expiration time of the target certificate of debt from the target certificate of debt stored in the blockchain system to respectively compare with a to-be-transferred resource, and a secondary expiration time of the target certificate of debt carried in the first resource transfer request when the resource transfer type associated with the first resource transfer request is used to perform the resource transfer indicated by the expiration time of the target certificate of debt; and performing, based on the first resource transfer request, the resource transfer associated with the target certificate of debt when the verification succeeds.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of verifying a resource transfer.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The electronic device and blockchain system in Claim 1 are just using generic computer components (as well as the processor and memory of Claim 16 and the non-transitory CRM of Claim 20).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 7 & 8 – block, blockchain – which is a computer tool used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ruff (US 20150379488) provides an automated proactive electronic resource allocation processing system that can allocate resources based at least in part on configuration information.

Foster (US 11308487) provides a method for the use of stable value digital assets and/or fiat-backed digital assets as cryptocurrencies that can be linked to other digital assets using blockchain technology and/or through a peer-to-peer network. 

Wang (US 20200184557) provides a blockchain-based resource transfer method that protects the privacy information of a borrower and lender.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695